 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                     Case No. 1:18-cv-01481-AWI-EPG
12                         Plaintiff,                       ORDER FOR DEFENDANTS TO SHOW
                                                            CAUSE WHY THEY SHOULD NOT BE
13                    v.                                    SANCTIONED FOR FAILURE TO
                                                            COMPLY WITH THIS COURT’S
14                                                          ORDER REFERRING CASE TO
      H. ROBLES, ET AL.                                     SETTLEMENT CONFERENCE BEFORE
15                                                          A MAGISTRATE JUDGE
                           Defendants.
16                                                          (ECF No. 33)
17

18
            Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights
19
     action pursuant to 42 U.S.C. § 1983. The Court screened the Complaint and found that it stated at
20
     least one cognizable claim. The United States Marshals Service accomplished service on at least
21

22   one defendant.

23          On February 28, 2019, the Court issued an “Order Referring Case to Settlement

24   Conference Before a Magistrate Judge,” (ECF No. 33) to determine whether the parties could
25
     resolve the matter before going further in litigation. The Court ordered defense counsel to, within
26
     thirty days of the issuance of the order, file a notice that Defendant(s) wanted to opt out of the
27

28
                                                        1
 1   settlement conference, or to contact the Court’s ADR coordinator to schedule the conference.
 2   Defendants’ response to the Court’s Order was due on or before March 30, 2019.
 3
            It has now been more than sixty days since the Court issued the Order, yet Defendants
 4
     have failed to respond to same.
 5
            Accordingly, the Court orders that Defendants show cause why sanctions should not be
 6

 7   issued for their failure to respond to the Court’s February 28, 2019 Order Referring Case to

 8   Settlement Conference Before a Magistrate Judge. (ECF No. 33.)

 9          No later than May 17, 2019, Defendants are ORDERED to file a written response to this
10
     Order to Show Cause explaining their failure to comply with to the Court’s Order directing the
11
     parties to participate in a settlement conference.
12

13
     IT IS SO ORDERED.
14

15      Dated:     May 9, 2019                                /s/
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
